MORRISON, Presiding Judge.
The offense is the possession of whisky and vodka for the purpose of sale in a dry area; the punishment, 6 months in jail and a fine of $200.00.
Bud Simmons, deputy sheriff of Coleman County, testified without objection that he drove up to appellant’s home near the city of Santa Anna on the morning in question, that as soon as appellant saw him he picked up two packages or “lugs” and ran toward a nearby gin, and that he gave chase. He stated that he overtook appellant, took the “lugs” from him, opened them and found them to contain 8 pints of whisky and 4 vodka. He stated that he handed the appellant a search warrant.
In view of the fact that the above evidence was admitted without objection, it will not be necessary to pass upon the admissibility of any of the testimony of Inspector Ray of the Liquor Control Board concerning his participation in the arrest. Aguirre v. State, 160 Tex. Cr. Rep. 569 273 S.W. 2d 414, and Williams v. State, 159 Tex. Cr. Rep. 487, 264 S.W. 2d 731 .
Appellant did not testify or offer any evidence in his own behalf.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.